2 So. 3d 383 (2008)
John F. REED, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-2456.
District Court of Appeal of Florida, Fourth District.
December 24, 2008.
John F. Reed, Perry, pro se.
No appearance required for appellee.
PER CURIAM.
Affirmed. In postconviction proceedings, a court can take judicial notice of official state records. See Wencel v. State, 915 So. 2d 1270 (Fla. 4th DCA 2005). Further, the "Crime and Time Report" relied on by the trial court in denying the motion has been held admissible under the hearsay exception for public records. Yisrael v. State, 993 So. 2d 952 (Fla.2008). Finally, appellant's claim that there was no evidence that the crime he committed occurred on the date in the amended information is procedurally barred as he did not raise it in his motion for postconviction relief. Even if he had, it was a matter that he was or should have been aware of at the time he entered his plea to the offense. See Gidney v. State, 925 So. 2d 1076 (Fla. 4th DCA 2006).
WARNER, TAYLOR and DAMOORGIAN, JJ., concur.